Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation:
"the cavity"
There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation:
"the fixture"
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Bruening et al. (WO 2015014411 A1).
Regarding Claim 1, Bruening discloses:
a carrier apparatus (10) comprising:
a base comprising a plurality of peripheral portions (31 & 32 & 33 & 34), each peripheral portion of the plurality of peripheral portions comprising an inner surface (1000) facing an inner direction, at least one peripheral portion of the plurality of peripheral portions selectively moveable between an extended position (Fig. 2 & Fig. 3) and a retracted position (Fig. 1); and
an elastic member (40) to bias the at least one peripheral portion of the plurality of peripheral portions into the retracted position such that the inner surfaces of the plurality of peripheral portions cooperate to circumscribe a retaining area [0025 & 0033 & 0034 & 0036 & 0037 & 0040 & 0045 & 0047].
Regarding Claim 2, Bruening discloses:
the elastic member comprising an endless loop [0037 & 0047].
Regarding Claim 3, Bruening discloses:
at least one peripheral portion of the plurality of peripheral portions comprising a support surface (1001) extending from the inner surface in the inner direction (annotated Fig. 3).
Regarding Claim 4, Bruening discloses:
each peripheral portion of the plurality of peripheral portions comprising a first engagement surface (41) and a second engagement surface (41), the first engagement surface and the second engagement surface of each peripheral portion of the plurality of peripheral portions engaging a corresponding engagement surface of an adjacent peripheral portion of the plurality of peripheral portions when the plurality of peripheral portions are in the retracted position [0045].
Regarding Claim 5, Bruening discloses:
at least one peripheral portion of the plurality of peripheral portions comprising an outer surface (1002), and the elastic member engaging the outer surface of the at least one peripheral portion of the plurality of peripheral portions (Fig. 3).
Regarding Claim 6, Bruening discloses:
each peripheral portion of the plurality of peripheral portions comprising an outer surface, and the elastic member simultaneously engaging the outer surface of each peripheral portion of the plurality of peripheral portions, the 
Regarding Claim 8, Bruening discloses:
an article (20) disposed in the retaining area (Fig. 1), the article comprising a first major surface [lower face of article (20)], a second major surface [upper face of article (20)], a thickness between the first major surface and the second major surface (Fig. 3), and an edge (1003) extending across the thickness between the first major surface and the second major surface (Fig. 3); in the retracted position, the inner surfaces of the plurality of peripheral portions cooperate to circumscribe the edge of the article (Fig. 1 & Fig. 8) [0025 & 0033 & 0034 & 0036 & 0037 & 0040 & 0045 & 0047].
Regarding Claim 9, Bruening discloses:
at least one peripheral portion of the plurality of peripheral portions comprising a support surface (1001) extending from the inner surface in the inner direction, and the support surface of the at least one peripheral portion of the plurality of peripheral portions supporting the first major surface of the article (Fig. 1 & Fig. 3).
Regarding Claim 10, Bruening discloses:
the article disposed in the retaining area (Fig. 1 & Fig. 3) with at least a portion of the second major surface of the article exposed for a processing technique (Fig. 1 & Fig. 3).
Regarding Claim 11, Bruening
the article disposed in the retaining area with at least a portion of the edge of the article isolated from the exposed portion of the second major surface of the article (Fig. 1 & Fig. 3) [0028 & 0030 & 0052 & 0053].
Regarding Claim 12, Bruening discloses:
the article disposed in the retaining area with at least a portion of the second major surface of the article isolated from the exposed portion of the second major surface of the article [0028 & 0052 & 0053 & 0059 & 0067].
Regarding Claim 14, Bruening discloses:
the elastic member biases at least one peripheral portion of the plurality of peripheral portions into the retracted position, the plurality of peripheral portions cooperate to hold the article.
Regarding Claim 15, Bruening discloses:
the article comprising a sheet comprising glass, glass-ceramic, ceramic, or combinations thereof.
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bruening et al. (WO 2015014411 A1).
Regarding Claim 13, Bruening teaches:
Sealing the edges of the article against coating by the processing system with the peripheral portions [0025 & 0033 & 0034 & 0036 & 0037 & 0040 & 0045 & 0047].
Bruening does not teach:
an adapter ring positioned between the inner surface of at least one peripheral portion of the plurality of peripheral portions and the edge of the article.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an adapter ring of resilient material for sealing the inner surface of at least one peripheral portion of the plurality of peripheral portions against the edge of the article since the Examiner takes OFFICIAL NOTICE that adapter rings made of resilient material for sealing the outer edge face of a gripped object and the inner edge face of a gripping member in order to accommodate for imperfections between the faces were well known in the art at the time the invention was made.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bruening et al. (WO 2015014411 A1) in view of Xu et al. (CN 105887036 A)
Regarding Claim 7, Bruening discloses:
an inner peripheral surface of the cavity of the fixture (50).
Bruening does not teach:
an inner peripheral surface of the cavity of the fixture compressing the elastic member to secure the carrier apparatus to the fixture.
Xu teaches:
a workpiece carrier (Fig. 1) comprising:
workpiece clamping cavities (7) for receiving a workpiece which when a workpiece is inserted into a cavity compresses a resilient element between the cavity and the workpiece [0060 & 0061 & 0062 & 0063 & 0064 & 0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the a carrier apparatus with a base comprising a plurality of peripheral portions, each peripheral portion of the plurality of peripheral portions comprising an inner surface facing an inner direction, at least one peripheral portion of the plurality of peripheral portions selectively moveable between an extended position and a retracted position and an elastic member to bias the at least one peripheral portion of the plurality of peripheral portions into the retracted position such that the inner surfaces of the plurality of peripheral portions cooperate to circumscribe a retaining area taught by Bruening with the workpiece carrier taught with workpiece clamping cavities for receiving a workpiece which when a workpiece is inserted into a cavity compresses a resilient element between the cavity and the workpiece by Xu in order to provide a workpiece processing system for processing multiple substrates simultaneously 
Regarding Claim 16, Bruening teaches:
a fixture (50) comprising a cavity receiving the carrier apparatus of claim 8 [see rejection of Claim 8],
Bruening does not teach:
an inner peripheral surface of the cavity of the fixture compressing the elastic member to secure the carrier apparatus to the fixture.
Xu teaches:
a workpiece carrier (Fig. 1) comprising:
workpiece clamping cavities (7) for receiving a workpiece which when a workpiece is inserted into a cavity compresses a resilient element between the cavity and the workpiece [0060 & 0061 & 0062 & 0063 & 0064 & 0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the a carrier apparatus with a base comprising a plurality of peripheral portions, each peripheral portion of the plurality of peripheral portions comprising an inner surface facing an inner direction, at least one peripheral portion of the plurality of peripheral portions selectively moveable between an extended position and a retracted position and an elastic member to bias the at least one peripheral portion of the plurality of peripheral portions into the retracted position such that the inner surfaces of the plurality of peripheral portions cooperate to circumscribe a retaining area taught by Bruening Xu in order to provide a workpiece processing system for processing multiple substrates simultaneously utilizing a clamping system which engages the substrates through elastic clamping in order to increase throughput of the processing system while reducing damage resulting from rigid fastening of the substrate carrier in motion during tansport.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652